             Case 3:19-cv-30103-KAR Document 28 Filed 12/18/19 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

RICKEY ROGERS,                                    )
                                                  )
       Plaintiff,                                 )           Civil Action No. 19-30103-KAR
                                                  )
                 v.                               )
                                                  )
STATE AUTOMOBILE CORPORATION,                     )
                                                  )
       Defendant.                                 )

                                            ORDER
                                        December 18, 2019

       In view of the Notice of Case Assignment (Docket No. 3) entered in the above case, the

Court requests that the parties confer and notify the Court in writing, on or before the close of

business on January 17, 2020, whether or not the parties consent to the assignment of this case

for all proceedings, including the entry of final judgment, to Magistrate Judge Katherine A.

Robertson pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

       Consent is entirely voluntary and no adverse or substantive consequence of any kind will

redound to any attorney or party refusing consent. If the parties unanimously consent to the

assignment of this case to Magistrate Judge Robertson, the attached form should be completed

and filed with the court. If consent is not unanimous, the parties shall file the attached form

indicating that an agreement has not been reached, but they shall not identify their respective

positions.

       So ordered.
                                                      /s/ Katherine A. Robertson
                                                      KATHERINE A. ROBERTSON
                                                      United States Magistrate Judge

Enclosures:

Consent/Declination Form
Instructions
Copy of Docket
